             Case 20-33233 Document 3909 Filed in TXSB on 07/19/21 Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    §
    In re:                                                          §      Chapter 11
                                                                    §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                         §      Case No. 20-33233 (DRJ)
                                                                    §
                                      Reorganized Debtors.          §      (Jointly Administered)
                                                                    §
                                                                    §      Related to Docket Nos. 3348, 3359

           NOTICE OF HEARING OF (I) PA LESSORS’ MOTION TO COMPEL
       ARBITRATION, AND ALTERNATIVELY, FOR PERMISSIVE ABSTENTION,
     AND (II) TYLER/MOWRY LESSORS’ MOTION FOR PERMISSIVE ABSTENTION

        PLEASE TAKE NOTICE that on March 29, 2021, a group of Pennsylvania oil and gas
lessors (the “PA Lessors”) filed the PA Lessors’ Motion to Compel Arbitration, and Alternatively,
for Permissive Abstention [ECF No. 3348].

       PLEASE TAKE FURTHER NOTICE that on March 30, 2021, a group of Pennsylvania
oil and gas lessors (the “Tyler/Mowry Lessors”) filed the Tyler/Mowry Lessors’ Motion for
Permissive Abstention [ECF No. 3359] (together with ECF No. 3348, the “Motions to Abstain”).

        PLEASE TAKE FURTHER NOTICE that the hearing on the Motions to Abstain
originally scheduled for July 21, 2021 at 2:00 p.m. (prevailing Central Time) has been rescheduled
for August 23, 2021 at 10:00 a.m. (prevailing Central Time) before United States Bankruptcy
Judge David R. Jones, Courtroom No. 400, 515 Rusk, Houston, TX 77002.

        PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these
Chapter 11 Cases are available free of charge by visiting https://dm.epiq11.com/chesapeake or by
calling U.S. toll free: (855) 907-2082; (U.S. toll-free) or +1 (503) 520-4448 (international), or by
email at chesapeakeinfo@epiqglobal.com. You may also obtain copies of any pleadings by
visiting the Court’s website at https://ecf.txsb.uscourts.gov in accordance with the procedures and
fees set forth therein.

       PLEASE TAKE FURTHER NOTICE that audio communication will be by use of the
Court’s dial-in facility. You may access the facility at (832) 917-1510. You will be responsible for
your own long distance charges. Once connected, you will be asked to enter the conference room
number. Judge Jones conference room number is 205691. You may view video via GoToMeeting.
To use GoToMeeting, the Court recommends that you download the free GoToMeeting

1
      A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
      the Reorganized Debtors’ claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of
      Reorganized Debtor Chesapeake Energy Corporation’s principal place of business and the Reorganized Debtors’
      service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City, Oklahoma 73118.
       Case 20-33233 Document 3909 Filed in TXSB on 07/19/21 Page 2 of 3




application. To connect, you should enter the meeting code “JudgeJones” in the GoToMeeting app
or click the link on Judge Jones home page on the Southern District of Texas website. Once
connected, click the settings icon in the upper right corner and enter your name under the personal
information setting. Hearing appearances must be made electronically in advance of the hearing.
To make your electronic appearance, go to the Southern District of Texas website and select
“Bankruptcy Court” from the top menu. Select “Judges’ Procedures,” then “View Home Page” for
Judge Jones. Under “Electronic Appearance” select “Click here to submit Electronic
Appearance”. Select the case name, complete the required fields and click “Submit” to complete
your appearance.

        PLEASE TAKE FURTHER NOTICE that any exhibit offered by the Reorganized
Debtors will be filed on the Court’s docket. Any party may also obtain an electronic copy of the
exhibits by request to counsel to the Reorganized Debtors.

       PLEASE TAKE FURTHER NOTICE that if any party wishes to offer exhibits, it is
recommended that these exhibits be filed on CM/ECF. Each exhibit should be filed as a separate
attachment to an Exhibit List in compliance with BLR 9013-2.



 Houston, Texas
 July 19, 2021

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                              KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)         KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)            Patrick J. Nash, Jr., P.C. (admitted pro hac vice )
 Kristhy M. Peguero (TX Bar No. 24102776)           Alexandra Schwarzman (admitted pro hac vice)
 Veronica A. Polnick (TX Bar No. 24079148)          300 North LaSalle Street
 1401 McKinney Street, Suite 1900                   Chicago, Illinois 60654
 Houston, Texas 77010                               Telephone: (312) 862-2000
 Telephone:      (713) 752-4200                     Facsimile: (312) 862-2200
 Facsimile:      (713) 752-4221                     Email:        patrick.nash@kirkland.com
 Email:          mcavenaugh@jw.com                                alexandra.schwarzman@kirkland.com
                 jwertz@jw.com
                 kpeguero@jw.com
                 vpolnick@jw.com


 Co-Counsel to the Reorganized Debtors              Co-Counsel to the Reorganized Debtors




                                                2
        Case 20-33233 Document 3909 Filed in TXSB on 07/19/21 Page 3 of 3




                                      Certificate of Service

        I certify that on the July 19, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                       /s/ Matthew D. Cavenaugh
                                                       Matthew D. Cavenaugh




                                                3

29603051v.3
